Cole, J.
Upon the trial, “ the court, against the objed tions of the defendant, permitted the plaintiff to prove the pecuniary condition and financial ability of defendant, for the purpose of being considered by the jury in estimating exemplary damages.” And also instructed the jury, “that, in considering to what extent the example of the defendant might have an influence on others, they were at liberty to consider his fortune and position in society.” Due exceptions were taken; and these rulings are assigned as error.
It was said by Wright, J., in delivering the opinion of this court, in Hunt v. The C. & N. W. Railway Co., 26 *349Iowa, 364 (i. e. 373-4) that, “ while some of the cases have held that the pecuniary condition of a defendant may be shown, when, plaintiff is entitled to vindictive damages, or in case of malicious torts, yet it is believed that the weight of authority is the other way.” Citing 1 Hill, on Torts, 405, notes 3 and 4; Sedg. on Dam. 640, note 1. (See 5th ed., 634, note 2); Kniffen v. McConnell, 30 N. Y. 285. “Aside from the exceptional cases of slander and breach of promise to marry, courts should hesitate long before receiving such evidence, or allowing the jury to take into consideration the defendant’s pecuniary ability, even under circumstances of aggravation, insult or cruelty, or vindictiveness and malice.’’ We discover no sufficient reason for now holding contrary - to the acknowledged “ weight of authority,” and thereby also overruling to a certain extent at least the case, from which we have quoted. It may be remarked that the case of Karney v. Paisley, 13 Iowa, 89, was an action for slander. Vide 2 Greenl. on Ev., § 269.
Reversed.